DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/12/2020 includes a US Patent No. 9483933 by Dai et al. The patent number is incorrect because it is actually not made of record by Dai.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of 

Claims 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (US 2019/0164498).
Regarding claim 1, Jang teaches a shift register unit (Fig. 4: scan control shift register 710), comprising a first sub-circuit (Fig. 6: first node voltage setting part 711a and scan output part 713), a second sub-circuit (Fig. 6: second node voltage setting part 711c and scan output part 713), and a leakage prevention circuit (Fig. 6: transistor M13), wherein 

the second sub-circuit comprises a second input circuit (Fig. 6: second node voltage setting part 711c) and a second output circuit (Fig. 6: scan output part 713), the second input circuit is configured to control a level of a second node (Fig. 6: node QB) in response to the first input signal while the first input circuit controls the level of the first node, and the second output circuit is configured to output a second output signal (Fig. 6: initialization control signal ICS or sampling control signal SCS) under control of the level of the second node; and 
the leakage prevention circuit is connected to the first node (Fig. 6: transistor M13 connected to node Q), and is configured to control a level of a leakage prevention node (Fig. 6: node Nm2 and node Nm3) under control of the level of the first node (Fig. 6), so as to turn off a circuit (Fig. 6: transistor M21; [0109]: last sentence) connected between the first node and the leakage prevention node and turn off a circuit (Fig. 6: transistor M41; [0136]: last two sentences) connected between the second node and the leakage prevention node.

Regarding claim 2, Jang teaches the shift register unit according to claim 1. Jang teaches the shift register unit according to claim 1, wherein the first input circuit is connected to the first node and the leakage prevention node (Fig. 6: first node voltage setting part 711a 
the second input circuit is connected to the second node and the leakage prevention node (Fig. 6: second node voltage setting part 711c connected to node QB and node Nm3), and is configured to transmit the level of the leakage prevention node to the second node in response to the first input signal (Fig. 6).

Regarding claim 18, Jang teaches a gate driving circuit (Fig. 4), comprising a plurality of cascaded shift register units (Fig. 6: scan control stages sST1 to sSTn) each of which is the shift register unit according to claim 1.

Regarding claim 19, Jang teaches a display device (Fig. 1), comprising the gate driving circuit according to claim 18.

Regarding claim 20, Jang teaches a driving method (Figs. 1-7) for the shift register unit according to claim 1, comprising: 
causing the leakage prevention circuit to control the level of the leakage prevention node under control of the level of the first node, so as to turn off the circuit connected between the first node and the leakage prevention node (Fig. 6; [0109]) and turn off the circuit connected between the second node and the leakage prevention node (Fig. 6; [0136]: last two sentences).

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0168162, made of record by the same entity, discloses related technology;
US  2018/0337682, made of record by Takasugi et al., discloses related technology in terms of blanking input sub-circuit and simultaneous output of two scan signasl configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693